Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 7 are allowed.
As to the amended limitation “to verify proper parameters of the field device by changing values at I/0 data points of a unitary controller", examiner notices that Rasane discloses “device 110 is configured to enable an operator having appropriate permissions to modify parameters for one or more points defined in BMS data 103. For example, a technician uses device 110 to locate a piece of equipment, performs maintenance, and selects the piece of equipment on the display of device 110, and is presented with an interface for modifying parameters of the point in BMS data 103 associated with that piece of equipment” in [0053]; “accepting input from a user at the portable device to change one or more parameters of one or more building components that are displayed on the display of the portable device” in claim 20. Brackney also discloses “tuning processes for a controller, operational settings for equipment 612, maintenance/operational histories, and so on” in [0052]. Fuller also discloses parameters for I/O data points in [0104-0105].
However, the appeal board reversed the rejection on claim 4 citing above argued limitation as unpatentable over Rasane, Brackney and Fuller.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiming He/
Primary Examiner, Art Unit 2612